Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 7/13/2022 and IDS received 1/14/2022 have been entered. 

Status of Claims
Claims 20-24 and 26-34 are presented for examination on the merits. 
Priority
This application is a CON of 16/807,406 (filed 3/3/2020) PAT 11241499 has PRO 62/813,843 (filed 3/5/2019).
Note: this application appears to be a DIV (not a CON) of 16/807,406 because the method claims were elected after a Restriction requirement dated 7/13/2020, and the instant application drawn to the non-elected (withdrawn) product from the parent case.

Specification
The CON data in page 1 of specification need to be updated.

The use of the trademark “SoftMax pro” (page 30, line 1) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Information Disclosure Statement
The references in pages 10-12, [0006]-[0007] of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claim 20 recites a formulation comprising four ingredients: an active pharmaceutical agent, a polysorbate, one lipase and human serum albumin. “wherein said formulation is capable of…” only recites inherent property of the formulation without providing structural limitation to the formulation. Therefore, similarly, claims 28-33 drawn to fatty acid particles without providing structure limitations to the recited formulation, thus are rejected together with their independent claim 20 as long as the four recited ingredients are taught in cited art (see 102/103 rejections below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 20-24 and 27-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly (WO2017/117311, IDS).
Connolly teaches a formulation (abstract, line 1++).
For Claims 20 and 28-33: the reference teaches a formulation comprising: an active pharmaceutical agent: antibody (page 13, [0065], line 2++, page 56, [0201]++, page 81, Example 9), a polysorbate: (page 54, [0196], line 1++, page 81, Example 9, PS20), at least one lipase: PPL/porcine pancreatic lipase (page 81, Example 9, [0282], line 9++) and human serum albumin: (page 14, [0067], line 22++) or serum albumin as pharmaceutically acceptable excipients (page 12, [0056], line 7++). 
For Claims 21-23 the reference teaches the active pharmaceutical agent comprises a monoclonal antibody, polyclonal antibody or a therapeutic antibody (page 27, line 22++). 
For Claim 24 and 34 the reference teaches the formulation comprises a polysorbate: polysorbate 20/40/80 (page 55, line 11++) with a concentration of 0.001% to 15% (page 55, line 5++). 
For Claim 27 the reference teaches the formulation is a parenteral formulation (page 27, line 21++). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

claims 20-24 and 26-34 are rejected under 35 U.S.C. 103(a) as obvious over Connoly in view of Rasmussen (Pharm Res., 2010, 27:1337-1347, IDS) and Garidel (Biophysical Chemistry, 2009, 143:70-78, IDS).
Connoly teaches what above as described.
Connoly does not explicitly teach the HSA concentration is at least about 5.5 mg/ml as recited in claim 26.
Rasmussen teaches a formulation comprising human serum albumin (HAS, with stabilizing effect, page 1338, right column, 1st full paragraph, line 7++) and polysorbate (page 1339, left column, line 5++) and the concentration range of HSA in the formulation is 1-5 mg/ml (page 1339, left column, line 4++).
Garidel teaches improved stability of protein drug formulation in the presence of human serum albumins and polysorbate (title and abstract) and that the presence of naturally occurring fatty acids in HSA stabilize the albumin (page 74, right column, 3rd paragraph, line 7++).
For Claim 26 concerning the concentration of HSA, it would have been obvious to optimize the concentration based on the teachings of Rasmussen and Garidel to achieve desirable results of stable formulation. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the HSA concentration is obvious over the cited references, which is “close enough” and the reference provide motivation to optimize the concentration to produce desired results.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the concentration of HSA in a formulation.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both references teaches protein/peptide formulation and Rasmussen teaches stabilizing effect of HSA in a formulation and Garidel teaches improved stability of protein drug formulation in the presence of human serum albumins and polysorbate (title and abstract) and that the presence of naturally occurring fatty acids in HSA stabilize the albumin (page 74, right column, 3rd paragraph, line 7++). In addition, it would have been obvious to a person of ordinary skill in the art to optimize the concentration of HSA according to the teachings of Rasmussen to achieve stabilization of therapeutic formulation.  
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed formulation including optimize HSA concentration, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653